Citation Nr: 0417487	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  02-12 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance 
benefits under the provisions of 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
September 1945.  The veteran was captured by the Swedish 
government on April 29, 1944 and held until May 11, 1944.  
The veteran died in July 1994.  The appellant is his widow.  
This matter arises from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

The appellant provided testimony to the undersigned Veterans 
Law Judge at a hearing at the RO in January 2004.  A copy of 
the transcript has been associated with the file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant is seeking entitlement to service connection 
for cause of the veteran's death.  She argues that the cause 
of the veteran's death (disseminated coccidiomycosis) was the 
result of his experiences during active service.  She says 
the veteran suffered numerous pneumonia infections in service 
that caused him to have chronic respiratory problems and a 
weak respiratory system.  Alternatively, the appellant 
asserts that the veteran suffered severe malnutrition as a 
result of being held as a prisoner-of war (POW) in Sweden for 
three months, that he never fully recovered from the 
malnutrition, and this malnourishment ultimately led to his 
death and the development of multiple health problems, to 
include rheumatoid arthritis.  In this regard, she submitted 
a medical opinion from a VA physician, dated in January 2003, 
which states that the veteran's lifelong "malnourished state 
due to his POW experience made him more susceptible to the 
overwhelming infection which ended his life."

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefined VA's 
duty to assist, enhanced its duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003) 
(regulations implementing the VCAA).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA also is required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.

With respect to the duty to assist, review of the claims 
folder reveals that the RO has secured service medical 
records and some private medical records.  The record 
includes the aforementioned opinion from the VA physician 
that establishes a possible etiological link between the 
malnourishment the veteran experienced during his internment 
and the "infection" that resulted in the veteran's death.  
However, as the Swedish government held the veteran for less 
than 30-days, and because the veteran's status as a former 
POW has not been established, there is no presumption that 
the veteran suffered from malnutrition or any other 
nutritional deficiency as result of his internment.  See 38 
C.F.R. §§ 3.1(y), 3.307, 3.309(c) (2003).  The probative 
value of the opinion is therefore limited.

Pursuant to the VCAA, VA's duty to provide a medical 
examination or obtain a medical opinion is triggered only 
when necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination 
or opinion is necessary to make a decision on a claim if all 
of the lay and medical evidence of record (1) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  In this 
case, the Board believes that a medical opinion, which 
considers the veteran's medical history and service record, 
is needed.  

There is also some question as to period of time the veteran 
was held by the Swedish government.  Service medical records 
show that the veteran was captured on April 29, 1944.  An 
abstract from National Archives reveals that the veteran was 
repatriated on May 11, 1944.  However, the appellant 
testified that the veteran was held for nearly three months.  
Since the length of the his internment is relevant to the 
claim on appeal, the RO should contact the service department 
to verify the period of the veteran's captivity and his 
status as a former POW.

Finally, according to certificate of death, the veteran 
underwent an autopsy.  The report of the autopsy is not of 
record.  There is also no indication that any attempt was 
made to obtain the veteran's terminal medical records from 
University Medical Center.  It is essential that VA obtain 
these outstanding medical records because of their patent 
relevancy to the claims on appeal.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.   The RO should ask the appellant to 
provide a list of the names and addresses 
of all private and VA doctors and medical 
care facilities (hospitals, HMOs, VA 
Medical Centers, VA Outpatient Clinics, 
etc.) that treated the veteran for his 
rheumatoid arthritis, pneumonia, or any 
other respiratory or systemic condition.  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, inform the appellant 
of the records that could not be 
obtained, including what efforts were 
made to obtain them.

The RO should make a specific request to 
obtain the appropriate release to obtain 
the veteran's terminal medical records 
from the University Medical Center in 
Tucson, Arizona, from June 29 to July 1, 
1994.  An explicit request should be made 
to obtain a copy of the report of the 
autopsy conducted at that facility.

The RO should also request the appellant 
to submit any additional medical evidence 
of a causal relationship between the 
veteran's active military service, to 
include his internment by the Swedish 
government and in-service pneumonia 
infection, and the disseminated 
coccidiomycosis that resulted in his 
death in July 1994.  

2.  The RO should arrange for official 
certification from the service department 
of the veteran's military service, to 
include of any period he was held as a 
POW of the Swedish government. 

3  After the above steps have been 
accomplished, the RO should forward the 
veteran's claims file to a physician with 
appropriate expertise to determine the 
etiology of the disseminated 
coccidiomycosis that caused his death in 
1994.  The opinion report must reflect 
that the claims folder was reviewed.  

Based upon a review of the claims folder, 
the physician should provide an opinion 
as to whether it is more likely, less 
likely, or as likely as not that the 
circumstances of the veteran's service, 
to include his internment (currently 
recognized as 13-days) and/or in-service 
pneumonia infection, caused or 
contributed to the disseminated 
coccidiomycosis that resulted in the 
veteran's death or otherwise contributed 
to or hastened his death.  The examiner 
should reconcile his or her opinion with 
the January 2003 opinion letter that is 
currently of record.  The rationale for 
all opinions expressed must also be 
provided.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 


38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.  See also 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003); and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

5.  The RO should readjudicate the issues 
in appellate status.  If any benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent laws and regulations.  
Allow an appropriate period of time for 
response.

Thereafter, return the case to the Board, if in 
order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  The 
appellant has the right to submit additional 
evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

